Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance:
Applicant in his remarks and affidavit argues that the “inventors discovered that such fixed dose combination is especially useful when formulated in a single inhaler for a. patient population comprising patients who are unlikely to achieve multiple daily dosing, including elderly patients, those patients who may get confused by having to use more than one inhaler, and those patients who suffer from more than one medical condition so are also using other medicaments”.  Applicant in his remarks further argues that “the said inventors have discovered that such fixed dose combination is effective to provide at least one of management and maintenance of the condition upon administration to the patient only once per day”.  Applicant also presents data to show that the presently claimed “R-budesonide + arformoteroF combination has improved efficacy as compared to the prior art Ekstrom “budesonide + formoterol” combination in the inhibition of cytokines IL6 and IL8.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617